SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2005 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-21969 SVC FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Colorado, United States (State or other jurisdiction of incorporation or organization) 84-1343219 (I.R.S. Employer ID Number) 235 Montgomery Street, Suite 956, San Francisco, California 94104 (Address of principal executive offices) (Zip code) (866) 370-9600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Class Shares outstanding at March 31, 2005 Common Stock, no par value: 32,579,568 1 CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SVC FINANCIAL SERVICES, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months and Six Month Periods Ended March 31, 2005 and 2004 TABLE OF CONTENTS Consolidated Balance Sheet as of March 31, 2005 (unaudited) Consolidated Statements of Operations for the three months and six month periods ended March 31, 2005 and 2003 and from inception (August 23, 1999) (unaudited) Consolidated Statement of Cash Flow for the six month periods ended March 31, 2005 and 2004 and from inception (August 23, 1999) (unaudited) Statements of Changes in Stockholders' Deficiency (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) 3 SVC FINANCIAL SERVICES INC. AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Month Periods Ended March 31, 2005 and 2004 and the Period from Inception (August 23, 1999) to March 31, 2005 (UNAUDITED) Inception Three Months Ended March 31, Six Months Ended March 31, (August 23, 1999) to March 31, 2005 Revenue $ 500 $ - $ 4,438 $ 8 $ 65,698 Cost of Goods Sold - - 136 37,440 Gross Profit (Loss) 500 - 4,438 28,258 Operating Expenses: Salaries 101,687 62,214 179,777 175,248 1,221,703 Stock Based Compensation 375,515 177,022 463,014 299,972 1,090,185 Professional Fees 192,545 32,216 270,436 252,407 1,692,404 Facilities 12,774 4,749 29,032 13,647 272,441 Marketing 30,598 10,600 47,738 18,100 150,586 Other 166,615 10,235 209,554 27,013 759,716 Depreciation 1,824 293 2,589 429 72,188 Total Operating Expenses 881,558 297,329 1,202,140 786,816 5,259,223 Loss from operations Other (Income) Expense: Interest Expense 378,414 506,127 798,876 865,626 2,647,897 Beneficial conversion expense on debt 22,597 244,622 443,849 Financing fees - 51,175 Gain on Extinguishment of Debt - Interest Income - - Total Other (Income) Expense 401,011 506,127 1,043,498 838,960 3,061,036 Net loss before minority interest in net loss of subsidiary $ (1,282,069) $ (803,456) $ (2,241,200) $ (1,625,904) $ (8,292,001) Minority interest in net loss of subsidiary - 27,014 Net Loss $ (1,282,069) $ (803,456) $ (2,241,200) $ (1,625,904) $ (8,264,987) Basic and diluted loss per common share $ (0.04) $ (0.03) $ (0.07) $ (0.08) $ (0.27) Weighted Average Shares Outstanding, basic and diluted 31,665,251 24,115,280 31,084,811 20,164,752 31,032,502 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SVC FINANCIAL SERVICES INC. AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEET March 31, 2005 (UNAUDITED) March 31 September 30, ASSETS Current Assets Cash $ 12,016 $ 28,038 Prepaid expense 1,292 1,292 Total Current Assets 13,308 29,330 Property and Equipment Cost 107,472 87,763 Accumulated Depreciation Net 26,344 9,224 Other Assets Work in Progress - Software - 100,000 Investment in Subsidiary Total Other Assets - 100,000 Total Assets $ 39,652 $ 138,554 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable and accrued liabilities $ 774,248 $ 564,037 Accrued Interest on related party notes 196,191 146,237 Notes Payable to related parties 1,340,358 341,448 Deferred compensation (net of accrued interest) 129,576 61,078 Total Current Liabilities 2,440,373 1,112,800 Commitments and Contingencies - - Stockholders' Deficiency: Common Stock, no par value, 50,000,000 shares authorized, 32,579,568 shares issued and outstanding 5,729,401 4,945,230 Common Stock Issuable, 436,609 shares 134,866 104,311 Deficit Accumulated During the Development Stage Total Stockholders' Deficiency Total Liabilities and Stockholders' Deficiency $ 39,652 $ 138,554 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SVC FINANCIAL SERVICES INC. AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIENCY For the Period From August 23, 1999 (Inception) to March 31, 2005 (UNAUDITED) Common Stock Shares Amount Common Stock Issuable Accumulated Deficiency Total Shareholders' Equity (Deficiency) Common Stock issued 13,639,236 $ 718,432 $ 718,432 Net loss for the year ended September 30, 1999 $ (113,449) Balance at September 30, 1999 13,639,236 718,432 604,983 Common Stock issued 2,299,015 184,538 184,538 Net loss for the year ended September 30, 2000 Balance at September 30, 2000 15,938,251 902,970 Common Stock issued 141,128 377,124 377,124 Net loss for the year ended September 30, 2001 Balance at September 30, 2001 16,079,379 1,280,094 Net loss for the year ended September 30, 2002 - - Common Stock issued for services 13,365 8,093 8,093 Equity adjustment from disposal of subsidiary - - 27,015 27,015 Balance at September 30, 2002 16,092,744 1,288,187 Net loss for the year ended September 30, 2003 Balance at September 30, 2003 16,092,744 1,288,187 - Net Loss - Year ended September 30, 2004 Reverse Merger adjustment 1,989,251 Common Stock issued for services Quarter ended December 31, 2003 249,875 56,283 56,283 Stock Based compensation Quarter ended December 31, 2003 138,889 66,667 66,667 Black Scholes valuation of warrants Quarter ended March 31, 2004 - 361,949 361,949 Issuance costs Quarter ended March 31, 2004 - Common Stock issued February 2004 in settlement of debt and accrued interest 5,008,427 751,264 751,264 Common Stock issued February 2004 included in Common Stock Issuable at September 30, 2003 4,000,000 200,000 200,000 Common Stock issued February 2004 in settlement of accounts payable 800,000 40,000 40,000 Common Stock issued February 2004 for cash 720,000 180,000 180,000 Common Stock issued February 2004 in settlement of debt 134,000 33,500 33,500 Common Stock issued February 2004 in settlement of accounts payable 80,000 20,000 20,000 6 Common Stock issued February 2004 in settlement of accounts payable 183,928 86,600 86,600 Common Stock issued for services Quarter ended March 31, 2004 151,602 137,022 137,022 Stock Based compensation Quarter ended March 31, 2004 83,333 40,000 40,000 Black Scholes valuation of warrants Quarter ended March 31, 2004 - 526,665 526,665 Issuance costs Quarter ended March 31, 2004 - Common Stock issued April 2004 in settlement of accounts payable 250,000 37,500 37,500 Warrants exercised April 2004 in settlement of accounts payable 40,000 20,000 20,000 Common Stock issued April 2004 for cash 108,000 27,000 27,000 Warrants exercised May 2004 for cash 100,000 51,000 51,000 Common Stock issued May 2004 for cash 150,000 75,000 75,000 Common Stock issued June 2004 for cash 14,000 7,000 7,000 Common Stock issued June 2004 in settlement of debt 16,000 8,000 8,000 Value of warrants issued April 2004 for debt extension - 328,012 328,012 Value of beneficial debt conversion feature April 2004 - 121,988 121,988 Common Stock issued for services Quarter ended June 30, 2004 145,925 125,995 125,995 Stock Based compensation Quarter ended June 30, 2004 83,333 40,000 40,000 Black Scholes valuation of warrants Quarter ended June 30, 2004 - 209,200 209,200 Issuance costs Quarter ended June 30, 2004 - Common Stock issued Quarter ended September 30, 2004 in settlement of debt 20,000 10,000 10,000 Common Stock issued for cash Quarter ended September 30, 2004 18,667 6,000 6,000 Common Stock issued for services Quarter ended September 30, 2004 104,332 55,581 55,581 Stock Based compensation Quarter ended September 30, 2004 83,335 40,000 40,000 Black Scholes valuation of warrants Quarter ended September 30, 2004 - 147,761 147,761 Value of beneficial debt conversion feature - three months ended September 30, 2004 - 77,239 77,239 Common Stock Issuable 104,311 104,311 Balance at September 30, 2004 30,765,641 $ 4,945,230 $ 104,311 $ (6,023,788) $ (974,247) Net Loss - Six months ended March 31, 2005 $ (2,241,200) Common Stock issued for cash 292,747 $ 84,020 84,020 Restricted common shares issued for cash during Quarter ended December 31, 2004 562,500 112,500 112,500 Common Stock issued for services 265,584 96,764 96,764 Value of beneficial conversion feature of convertible debt - 244,622 244,622 Black Scholes valuation of warrants Quarter ended December 31, 2004 - 142,807 142,807 Stock Based compensation Quarter ended March 31, 2005 678,610 103,458 103,458 Correction to debt conversion to equity in prior period 14,486 - - Common Shares to be issued in settlement of accounts payable 30,555 30,555 32,579,568 $ 5,729,401 $ 134,866 $ (8,264,988) $ (2,400,721) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 SVC FINANCIAL SERVICES INC. AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended March 31, 2005 and 2004 and the Period from Inception (August 23, 1999) to March 31, 2005 (UNAUDITED) Inception Six Months Ended March 31, (August 23, 1999) to March 31, 2005 Cash flows from operating activities: Net Loss $ (2,241,200) $ (1,625,904) $ (8,264,987) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation & Amortization 2,589 429 81,128 Bad debts expense - 5,000 5,000 Warrant valuation & Amortization 636,217 834,359 2,236,876 Issuance of common stock for services - 299,972 685,754 Common stock issuable for services 96,764 - 136,764 Common stock issuable for performance based compensation and deferred salary 103,458 - 103,458 Write-off software under development 100,000 - 100,000 Loss on disposal of fixed assets - - 10,712 Beneficial conversion expense 244,622 - 244,622 Gain on extinguishment of debt - Decrease in Prepaid expenses and other - Increase in Accrued interest payable 49,954 29,912 357,456 Increase in Accounts payable 309,262 328,110 1,011,893 Net cash used in operating activities Cash flows from investing activities: Software under development - Purchase of fixed assets Net cash used in investing activities Cash flows from financing activities: Borrowings on related party notes payable 505,501 9,500 2,028,501 Stock issuance costs - - - Proceeds from issuance of common stock net of issuance costs 196,520 212,214 1,479,454 Common Stock Issuable - - 64,950 Net cash provided by financing activities 702,021 221,714 3,572,905 Adjustment to Retained Earnings for disposal of subsidiary - - - Increase (Decrease) in cash 12,016 Cash at beginning of period 28,038 59,559 - Cash at end of period $ 12,016 $ 55,166 $ 12,016 8 NON CASH FINANCING AND INVESTING ACTIVITIES: Common stock issuable in settlement of accounts payable $ 30,555 $ 373,405 $ 493,063 Common stock issuable in settlement of accrued interest - $ 161,265 $ 161,265 Issuance of common shares in redemption of debt - $ 623,500 $ 623,500 Value of warrants $ 238,929 $ - $ 1,621,451 Value of beneficial debt conversion feature $ 244,622 $ - $ 443,849 Assumption of liabilities in connection with merger - $ 171,583 $ 171,583 The accompanying notes are an integral part of these condensed consolidated financial statements. SVC Financial Services, Inc. and Subsidiary (A Development-Stage Enterprise) (Successor to Secure Sign, Inc.) Notes to Consolidated Financial Statements March 31, 2005 1. Nature of Operations SVC Financial Services, Inc.("SVC" or the "Company"), formerly Secure Sign, Inc., was incorporated on July 14, 1995 under the laws of the state of Colorado. Contractor's Directory, Inc. was purchased on April 17, 1999 in a stock for stock transaction exchange. In September 2003 the Company sold ninety-five percent (95%) of its wholly owned subsidiary, Contractor's Directory, Inc. to the former CEO of the Company for $5,000 and assumption of all corporate debts related to Contractor's Directory, Inc. The Company is still in the development stage. On October 1, 2003, the Company acquired all the outstanding shares of PocketPass.com, Inc. (incorporated on August 23, 1999) in exchange for 16,092,744 restricted shares of its common stock. The acquisition has been accounted for as a reverse merger (recapitalization) with PocketPass.com deemed to be the accounting acquirer. Accordingly, the historical financial statements presented herein are those of PockePass.com, as adjusted to give effect to any difference in the par value of the issuer's and the accounting acquirer's stock with an offset to capital in excess of par value, and those of SVC (the legal acquirer) since the merger. The retained earnings of the accounting acquirer have been carried forward after the acquisition and PocketPass.com's basis of its assets and liabilities were carried over in the recapitalization. Operations prior to the business combination are those of the accounting acquirer. SVC is a transaction management company that provides integrated financial services and value-added software for accelerating sales. SVC has pioneered a scalable, integrated media and transaction management solution, the Mazarin Media Platform, that provides rapid application delivery for any size organization. SVC enables its customers to deliver smart applications that inspire consumers to make immediate, informed decisions. SVC solutions have a broad range of applicability and provide tremendous value to the music and entertainment, political, non-profit, research and testing, and corporate and consumer marketing areas. SVC’s revolutionary Scoot™ Mobile Money ATM Card allows anyone with a cell phone to store, send and receive funds anywhere in the world. Scoot Mobile Money is a low cost, global approach to supporting the large and fast-growing markets for funds transfer, unbanked money management, and secure payment remittances and reimbursements. Scoot is strategically focused on three large and rapidly growing markets: 1) sale of pre-paid debit cards 2) card-to-card money transfer services and 3) marketing select goods and services via cell phone. Since inception, the Company has devoted substantially all of its efforts to activities such as financial planning, capital raising and product development and has not recorded any significant revenue. Accordingly, the Company is in the development stage, as defined by the Statement of Financial Accounting Standards ("SFAS") No. 7, "Accounting and Reporting by Development State Enterprises." 9 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however, that all adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the year. These unaudited interim condensed financial statements should be read in conjunction with the Company's audited consolidated financial statements as of September 30, 2003 included in the Company's annual report Form 10-KSB and the information included in Form 8-K/A, dated October 1, 2004, regarding the PocketPass.com, Inc. financial statements. Basis of Consolidation The consolidated financial statements include the accounts of SVC Financial Services, Inc. and its wholly owned subsidiary, PocketPass.com Inc. All significant inter-company accounts and transactions have been eliminated upon consolidation. Revenue Recognition The Company recognizes revenue from sale or use of its products ratably over applicable contract periods or as services are performed. Allowance for Doubtful Accounts The Company establishes an allowance for doubtful accounts on a case-by-case basis when it believes the required payment of specific amounts owed is unlikely to occur after a review of historical collection experience, subsequent collections and management's evaluation of existing economic conditions. Advertising Advertising costs are expensed in the year incurred. There were no advertising expenses during the three and six-month periods ended March 31, 2005 and 2004. Fixed Assets Property and equipment were stated at cost less accumulated depreciation. Expenditures for major additions and improvements were capitalized and minor replacements, maintenance and repairs were charged to expense as incurred. Whenever an asset is retired or disposed of, its cost and accumulated depreciation or amortization is removed from the respective accounts and the resulting gain or loss is credited or charged to income. Depreciation is computed using the straight-line and over the following estimated useful lives: Computers and software 3 years Furniture and Fixtures 5 to 7 years Impairment of Long-Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Recovery of assets to be held and used is measured by a comparison of the carrying amount of the assets to the future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less the cost to sell. 10 Earnings (Loss) Per Share SFAS No. 128, "Earnings Per Share" requires presentation of basic earnings (loss) per share and diluted earnings per share. The computation of basic loss per share is computed by dividing loss available to common stockholders by the weighted average number of outstanding common shares during the period. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. These potentially dilutive securities were not included in the calculation of loss per share for the periods ended March 31, 2005 and 2004 because the Company incurred a loss during such periods and thus their effect would have been anti-dilutive. Accordingly, basic and diluted loss per share are the same for the quarters and period ended March 31, 2005 and 2004. Income Taxes The Company accounts for income taxes using the asset and liability method. Under the asset and liability method, deferred income taxes are determined based on differences between the financial reporting and tax bases of assets and liabilities. They are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company is required to adjust its deferred tax liabilities in the period when tax rates or the provisions of the income tax laws change. Valuation allowances are established to reduce deferred tax assets to the amounts expected to be realized. Capitalized Software Costs The Company accounts for the development cost of software in accordance with Statement of Financial Accounting Standards No. 86 "Accounting for Costs of Computer Software to be Sold, Leased or Otherwise Marketed" ("SFAS 86"). SFAS 86 requires product development costs to be charged to expense as incurred until technological feasibility is attained. Technological feasibility is attained when the Company's software has completed system testing and has been determined viable for its intended use. The time between the attainment of technological feasibility and completion of software development has been short with immaterial amounts of development costs incurred during this period. Accordingly, the Company did not capitalize any development costs in 2004 or 2003. The Company capitalizes software acquired through technology purchases if the related software under development has reached technological feasibility or if there are alternative future uses for the software. Disclosures about Fair Value of Financial Instruments The carrying amount of the Company's financial instruments, which include accounts receivable, due from related parties, accounts payable, notes payable and accrued expenses approximate their fair values at March 31, 2005 and 2004. Estimates The presentation of financial statements in conformity with generally accepted accounting principles requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Comprehensive Income The Company has no items of other comprehensive income (loss) for the quarters and period ended March 31, 2005 and 2004. Recent Accounting Pronouncements In April 2003, the FASB issued Statement No. 149, "Accounting for Amendment of Statement 133 on Derivative Instruments and Hedging Activities, which amends and clarifies financial accounting and reporting for derivative instruments, including certain derivative instruments embedded in other contracts and for hedging activities under FASB Statement No. 133, "Accounting for Derivative Instruments and Hedging Activities." This Statement is generally effective for contracts entered into or modified after June 30, 2003, and all provisions should be applied prospectively. The adoption of Statement 149 did not have any effect on the Company's financial position, results of operations, or cash flows. In May 2003, the FASB issued Statement No. 150, "Accounting for Certain Financial Instruments with Characteristics of both 11 Liabilities and Equity". Statement No. 150 requires that certain financial instruments, which under previous guidance were accounted for as equity, must now be accounted for as liabilities. Statement No. 150 is effective for all financial instruments entered into or modified after May 31, 2003. The Company adopted Statement No. 150 on June 1, 2003. The adoption of Statement No. 150 did not have any effect on the Company's financial position, results of operations, or cash flows. In December 2004, the Financial Accounting Standards Board ("FASB") released a revision to Statement of Financial Accounting Standard ("SFAS") No. 123, Accounting for Stock-Based Compensation ("FAS 123R"). FAS 123R addresses the accounting for share-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise's equity instruments or that may be settled by the issuance of such equity instruments. The statement would eliminate the ability to account for share-based compensation transactions using APB Opinion No. 25, Accounting for Stock Issued to Employees, and generally would require instead that such transactions be accounted for using a fair-value-based method. The Company adopted FAS 123R effective with the year ended September 30, 2004. With the adoption of this new statement, the Company will have to recognize substantially more compensation expense in the future. This may have a material adverse impact on the Company's financial position and results of operations in the future. 3. Related Party Transactions A major shareholder provided legal services to the Company. The charges for such legal services amounted to $7,957 for the six months ended March 31, 2005 and $102,877 for the six months ended March 31, 2004. Approximately $84,687 was due this shareholder at March 31, 2005. Two directors provide marketing and business consulting services to the Company. The charges for such marketing and business consulting services amounted to $0 and $59,900 for the six months ended March 31, 2005 and 2004 respectively. Amounts due these directors amounted to approximately $8,800 at March 31, 2005 and are included in accounts payable and accrued expenses. 4. Fixed Assets Property, plant and equipment consist of the following: March 31, 2005 September 30, 2004 Computer equipment $ $ Furniture and fixtures Software Less accumulated depreciation and amortization $ $ Depreciation expense was $2,589 and $429 for the six months ended March 31, 2005 and 2004, respectively. Software under development, consisting of $100,000 of payments for the development of software as of September 30, 2004, was written off during the quarter ended March 31, 2005 due to the change to another more advanced software product. Ongoing software development costs are being expensed as incurred. 12 5. Notes Payable to Related Parties Notes payable to related parties are due to five principal shareholders or to entities controlled by the principal shareholders. The related party notes payable consist of the following: March 31, 2005 September 30, 2004 8% per annum convertible promissory notes due and payable on February 28, 2005. The notes are secured by substantially all of the assets of the Company. $ $ 10% per annum convertible promissory note due and payable on February 28, 2005. This note is secured by substantially all of the assets of the Company. 8% per annum convertible promissory notes due and payable in January and March 2005. The notes are secured by substantially all of the assets of the Company. 12% per annum convertible promissory note due and payable on March 28, 2005. The note is secured by substantially all of the assets of the Company - Note due Chris Dieterich Note due Lichter Weil Less imputed interest $ $ During October 2004, an additional $15,000 was raised from an existing accredited investor via convertible debentures payable January 28, 2005, bearing 8% interest. These debentures may be converted into common stock of the Company, at the election of the holder, at anytime in the ensuing 6-month period, utilizing a conversion ratio of $0.30 per share. These debentures also entitled the investor to warrants to purchase an additional 83,333 shares of the Company's common stock at an exercise price of $0.30 per share. The warrants have an exercise period of 3 years. During November 2004, an additional $50,000 was raised from existing accredited investors via convertible debentures payable March 21, 2005, bearing 8% interest. These debentures may be converted into common stock of the Company, at the election of the holder, at anytime in the ensuing 6-month period, utilizing a conversion ratio of $0.30 per share. These debentures also entitled the investor to warrants to purchase an additional 166,666 shares of the Company's common stock at an exercise price of $0.30 per share. The warrants have an exercise period of 3 years. On January 11, 2005 the Company concluded a loan agreement and credit facility with an existing accredited investor of $400,000 for convertible debentures payable two years after draw-down, bearing 12% interest. The debentures and any 13 accrued interest may be converted into common stock of the Company at the election of the holder at anytime utilizing a conversion ration of $.233 per share. These debentures also entitle the investor to 562,500 shares of restricted common stock as consideration for establishing the credit facility. As of March 7, 2005 the entire credit facility has been drawn down. These debentures and any accrued interest may be converted into common stock of the Company, at the election of the holder, at anytime utilizing a conversion ratio of $0.233 per share. During March 2005, an additional $45,000 was raised from existing accredited investors via convertible debentures payable March 21, 2005, bearing 12% interest. These debentures may be converted into common stock of the Company, at the election of the holder, at anytime in the ensuing 6-month period, utilizing a conversion ratio of $0.233 per share. These debentures also entitled the investor to warrants to purchase an additional 150,000 shares of the Company's common stock at an exercise price of $0.30 per share. The warrants have an exercise period of 3 years. Various notes with due dates in January, February and March 2005 have been extended to March 31, 2006. 6. Stock Option Plan On December 8, 1999 the Company adopted the 1999 Stock Option Plan (the "Plan"), which provided for the issuance of options to employees, officers, directors and consultants to purchase up to 5,000,000 shares of common stock. The Company assumed from PocketPass.com, Inc. 333,290 options at date of merger which have a weighed average exercise price of $.04 and expire in varying amounts through 2010. The Company estimates that the fair value of options granted is nominal based upon the lack of marketability of Company shares, the significant operating losses since inception, and its development stage enterprise status. The Company assumed from PocketPass.com, Inc. 6,770,000 warrants at date of merger which have a weighed average exercise price of $.10 and expire in varying amounts through 2009. The Company estimates that the fair value of all warrants granted at the grant date is nominal based upon the lack of marketability of Company shares, the significant operating losses since inception, the lack of comparison to a market price of public company stock for which these warrants could be exchanged or exercised, and its development stage enterprise status. 7. Equity Transactions The Company issued common stock to individuals and companies in lieu of cash compensation during the six months ended March 31, 2005 and 2004, and converted debt and accounts payable into common stock. The common stock issuable of $134,866 at March 31, 2005 consists of: $14,450 of cash received in anticipation of issuing 57,800 shares of common stock; $4,236 of services received in anticipation of issuing 16,944 shares of common stock, $65,625 for 241,457 shares for services rendered, $20,000 for 40,000 shares in exercise of warrants, and 80,408 shares in settlement of accounts payable of $30,555. Significant Transactions during the period ended March 31, 2005 292,747 shares were issued for $84,020 in cash. 526,500 restricted shares were issued for $112,500 in cash. 265,584 shares worth $96,764 were issued to contractors and vendors in settlement of services rendered. 678,610 valued at $103,458 were issued for stock based compensation. Significant Transactions during the period ended March 31, 2004 During the three months ended December 31, 2003, the Company issued 249,875 shares of common stock in exchange for services valued at $56,283. 14 During the three months ended December 31, 2003, the Company issued 138,899 shares of common stock in lieu of $66,667 compensation to an officer of the Company. During February 2004 shares totaling 5,008,427 were issued in settlement of $590,000 of debt and $161,265 of accrued interest. On February 27, 2004, pursuant to agreements entered into in November and December of 2003, the company issued 4,800,000 shares of common stock of which 4,000,000 shares were issued for $200,000 in cash and 800,000 shares were for settlement of $40,000 of accounts payable related to services in a prior quarter. This issuance was pursuant to Section 4(2) and Rule 506, thereunder, and all shares were restricted. On February 28, 2004, the Company completed an early round of funding, via private placement under Rule 506, raising a total of $233,500 which consisted of 720,000 shares for $180,000 in cash and 134,000 shares in settlement of $33,500 of debt and 80,000 shares in settlement of $20,000 of accounts payable. The remaining 108,000 shares were not issued until the following quarter. For each dollar invested, investors received four shares of restricted common stock and three sets of 4 warrants: one set allowing the purchase of shares of stock for $0.50 within 6 months of the original investment, a second set allowing for the purchase of an additional share of stock for $0.75 within 12 months of investment and a final set allowing for the purchase of an additional share of stock for $1.00 within 18 months of the original investment. 1,042,000 units were sold such that there were 1,042,000 of each of the 3 different warrants issued to investors, for a total of 3,126,000 warrants, along with 1,042,000 shares of restricted common stock. On February 26, 2004, the Company issued 183,928 shares to three (3) employees/consultants of the Company in satisfaction of accounts payable for services rendered totaling $86,600, at an average price of $0.47 per share. These shares will be registered on Form S-8 at a convenient point in the future. During the Quarter ended March 31, 2004, 151,602 shares were issued to contractors and vendors in settlement of services rendered in the amount of $137,022. 8. Litigation and Contingencies Weinberg & Company, P.A. On March 16, 2005, Weinberg & Company, P.A. ("Weinberg") filed a lawsuit against the Company for breach of contract, open book account and quantum meruit. The complaint alleges that Weinberg, the Company's former auditor, provided accounting and auditing services for which they claim they were not fully compensated. The lawsuit is seeking damages of $57,126 plus interest and attorney's fees and costs. The Company intends to vigorously defend itself against these claims and has filed a cross-complaint against Weinberg for breach of contract. The Company is seeking damages from Weinberg in an amount to be proven at trial plus interest, attorney's fees and costs. The Company does not know of any other material, active or pending legal proceedings against it; nor is the Company involved as a plaintiff in any other material proceeding or pending litigation. 9. Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company has no established source of revenue, has experienced net operating losses of $8,264,987 since inception, had a net loss of $2,241,200 for the six months ended March 31, 2005, and has working capital deficiency of $2,427,065 and a stockholders deficiency of $2,400,721 as of March 31, 2005. These factors raise substantial doubt about the Company's ability to continue as a going concern. Without realization of additional capital, it would be unlikely for the Company to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. Management is currently in the process of seeking additional funding, renegotiating the terms of its debt and expanding sales to achieve positive operating cash flows. However, there can be no assurances that management will succeed in its efforts to obtain additional funding or generate sufficient cash flows from operations that will sustain its operations. The Company has developed new products, has developed a sales team and is vigorously pursuing new business. Management is also working with financiers to raise additional capital. 15 10. S ubsequent Events Various notes with due dates in January, February and March 2005 have been extended to March 31, 2006 at which time it is the holders intention to convert the notes to common shares at $.30 per share. During April 2005 shares totaling 207,720 were issued at $.25 per share for $51,930 cash. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The following discussion should be read in conjunction with the financial statements and related notes included elsewhere in this report. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from the results anticipated in these forward-looking statements as a result of factors including, but not limited to, those under "Factors That May Affect Future Results of Operations" below and elsewhere in this Report. SVC Financial Services Inc. (the "Company") is a development stage company. The Company was incorporated July 14, 1995 under the laws of the State of Colorado. The Company was inactive until it acquired Contractor's Directory, Inc. ("Contractor's Directory") on April 17, 1997. The Company sold its wholly- owned subsidiary, Contractor's Directory, in the fiscal quarter ending September 30, 2003. During March 2003, the Company implemented a one-for-twenty-five (1 for 25) reverse stock split which changed the issued and outstanding common stock from 49,731,257 shares to 1,989,251 shares and the trading symbol of "SECU" was changed to "SCSN". Also during March 2003, the Company filed a Schedule 14C under Rule 14c-101 informing the shareholders of the Company that a majority of the shareholders had authorized the issuance of up to 25,000,000 shares (post-reverse stock split) of restricted common stock to acquire the company known as PocketPass.com, Inc. as a wholly-owned subsidiary of the Company. On October 1, 2003, the Company acquired all the outstanding shares of PocketPass.com, Inc. (incorporated on August 23, 1999) in exchange for 16,092,744 restricted shares of its common stock and changed its name to SVC Financial Services, Inc, and its trading symbol to "SVCX". The acquisition has been accounted for as a reverse merger (recapitalization) with PocketPass.com deemed to be the accounting acquirer. Accordingly, the historical financial statements presented herein are those of Pockepass.com, as adjusted to give effect to any difference in the par value of the issuer's and the accounting acquirer's stock with an offset to capital in excess of par value, and those of SVC (the legal acquirer) since the merger. The retained earnings of the accounting acquirer have been carried forward after the acquisition and PocketPass.com's basis of its assets and liabilities were carried over in the recapitalization. Operations prior to the business combination are those of the accounting acquirer. PocketPass.com, Inc, is an internet payments company which has developed and is marketing the PocketPass which is a multi-use, patent-pending, prepaid telephone card and Internet transaction system that offers online shopping without a credit card. PocketPass.com, Inc. was organized as a California corporation in August 1999 for this purpose. SVC Financial Services, Inc. is a leading global innovator of media and mobile transaction solutions that are easy to use, highly secure, and extremely cost effective. SVC’s revolutionary Scoot™ Mobile Money ATM Card allows anyone with a cell phone to store, send and receive funds anywhere in the world. Scoot Mobile Money is a low cost, global approach to supporting the large and fast-growing markets for funds transfer, unbanked money management, and secure payment remittances and reimbursements. Scoot is strategically focused on three large and rapidly growing markets: 1) sale of pre-paid debit cards 2) card-to-card money transfer services and 3) marketing select goods and services via cell phone. THREE MONTHS AND SIX MONTHS ENDED MARCH 31, 2, 2004 Revenues 16 During the three months ended March 31, 2005 the Company generated revenues of $500 compared to the three months ended December 31, 2003 during which the Company generated revenues of $0. Revenue during the six months ended March 31, 2005 was $4,438 compared to $8 for the same period of 2004. Management expects that none of the Company's previous businesses will generate any revenues in future periods. Future revenue will come from products currently under development. Expenses Total operating expenses increased $584,229 (196%) from $297,329 during the three months ended March 31, 2004 to $881,558 during the three months ended March 31, 2005. The most significant factors in the increase are: a $39,473 (63%) increase in salaries for additional management and administrative staff, a $198,493 (112%) increase in stock based compensation, a $ 160,329 (498%) increase in professional fees (including $32,995 for audit services, $21,688 for investment banking services, $49,416 for software consultants, $29,521 for website consultants, and $18,725 for marketing and business development consultants), a $29,530 increase in travel and entertainment expenses, a $100,000 write-down of software under development, and a $12,581 increase in trade show expense. Total operating expenses for the six months ended March 31, 2005 increased $415,324 (53%) from $786,816 during the six months ended March 31, 2004 to $1,202,140 during the six months ended March 31, 2005. The most significant factors in the increase are: a $163,042 (54%) increase in stock based compensation, a $18,029 (7%) increase in professional fees (including $32,995 for audit services, $22,188 for investment banking services, $77,316 for software consultants, $21,669 for website consultants, and $23,056 for sales consultants, offset by a $11,950 decrease in accounting services, $95,567 decrease in legal services, $25,786 decrease in recruiting costs, and a $36,410 decrease for marketing and business development consultants), a $12,647 increase in office supplies and printing costs, a $100,000 write-down of software under development, a $47,846 increase in travel and entertainment costs, a $17,668 increase in public relations costs, and a $12,581 increase in trade show expense. Interest expense decreased $127,713 (25%) from $506,127 during the three months ended March 31, 2004 to $378,414 during the three months ended March 31, 2005. Interest expense decreased $66,750 (8%) from $865,626 during the six months ended March 31, 2004 to $798,876 during the six months ended March 31, 2005. The majority of interest expense is amortization of Black-Scholes valuation of warrants. Interest expense for both the three and the six month periods decreased primarily due to a reduction in Black-Scholes valuations of warrants. Other expense for the three and six months ended March 31, 2005 includes $22,597 and $222,025, respectively, expense as the value of the beneficial conversion feature of some debt. There was no beneficial conversion expense in the same period of 2003. The net loss for the three months ended March 31, 2005 increased $478,613 (60%) from $803,456 during the three months ended March 31, 2004 to $1,282,069 during the three months ended March 31, 2005. The net loss for the six months ended March 31, 2005 increased $615,296 (38%) from $1,625,904 during the six months ended March 31, 2004 to $2,241,200 during the six months ended March 31, 2005. Liquidity and Capital Resources During the six months ended March 31, 2005 net cash used in operating activities was $698,334 compared to cash used by operating activities of $156,080 during the six months ended March 31, 2004. During the six months ended March 31, 2004 net cash used in investing activities was $19,709 compared to $70,027 used in investing activities for the six months ended March 31, 2004 which included $65,000 for software under development and $5,027 for fixed asset purchases. Financing activities generated $702,021 of cash for the six months ended March 31, 2005 compared to $221,714 for the same period of 2004. Financing for the six months ended March 31, 2005 includes $196,520 from issuance of common stock, net of issuance costs, and $505,501 from borrowing on related party notes payable. . Financing for the six months ended March 31, 17 2004 includes $212,214 from issuance of common stock, net of issuance costs, and $9,500 from borrowing on related party notes payable. There was a deficiency in net working capital of $2,427,065 at March 31, 2005 due to no current source of revenue and borrowing to keep the Company going. Net losses of $2,241,200 were incurred for the six months ended March 31, 2005, and $8,264,987 from inception through March 31, 2005. The Company has not sustained positive earnings or cash flow and is required to incur significant expenses to be competitive. Consequently, the Company will require additional funds during the next two to six months to execute its strategy of acquiring new business opportunities. Additional financing may not be available on favorable terms or at all. If the Company cannot raise adequate funds to satisfy its capital requirements, the Company may have to limit its search for new business opportunities. Various notes with due dates in January, February and March 2005 have been extended to March 31, 2006 at which time it is the holders intention to convert the notes to common shares at $.30 per share. On January 11, 2005 the Company concluded a loan agreement and credit facility with an existing accredited investor of $400,000 for convertible debentures payable two years after draw-down, bearing 12% interest. The debentures and any accrued interest may be converted into common stock of the Company at the election of the holder at anytime utilizing a conversion ratio of $.233 per share. These debentures also entitle the investor to 562,500 shares of restricted common stock as consideration for establishing the credit facility. As of March 31, 2005 the entire credit facility has been drawn down. The Company announced on February 1, 2005 that Grant Bettingen, Inc., a highly respected investment bank focused on growth companies, has agreed to provide SVC investment banking, market-making and other services to the Company as it executes on its plan to be the market and technology leader in electronic and wireless payment systems, digital rights management and pre-paid stored-value cards. During March 2005, an additional $45,000 was raised from existing accredited investors via convertible debentures payable June 30, 2005, bearing 12% interest. These debentures may be converted into common stock of the Company, at the election of the holder, at anytime in the ensuing 6-month period, utilizing a conversion ratio of $0.233 per share. These debentures also entitled the investor to warrants to purchase an additional 150,000 shares of the Company's common stock at an exercise price of $0.30 per share. The warrants have an exercise period of 3 years. We cannot predict the extent of investor interest in the Company, which will lead to future sales of equity securities to fund our current business. It is unlikely that we will raise significant amounts of capital through borrowing or through the issuance of debt instruments. Therefore, in early 2005 we plan to seek new capital through the issuance of additional shares of the Company, either through a public offering or private placement, at prices that have yet to be determined. Sales of a substantial number of shares of our common stock in the public market could adversely affect the market price of our common stock. We may also seek the advice and assistance of investment bankers and other financial professionals to assist us in raising additional capital and we expect to pay fees for these services. Factors That May Affect Future Results Of Operations In addition to the other information included in this Report, the following factors should be considered in evaluating the Company's business and future prospects: Because the Company is a Development Stage Company and has a limited operating history, an investor in the Company's common stock must consider the risks and difficulties frequently encountered by early stage companies. The Company cannot guarantee that it will succeed in achieving these goals, and there can be no assurance it will ever achieve or sustain profitability. See "Management's Discussion and Analysis of Financial Condition and Results of Operations" for detailed information on the Company's limited operating history. Going Concern 18 The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company has no established source of revenue, has experienced net operating losses of $8,264,987 since inception, had a net loss of $2,241,200 for the six months ended March 31, 2005, and has working capital deficiency of $2,427,065 and a stockholders deficiency of $2,400,721 as of March 31, 2005. These factors raise substantial doubt about the Company's ability to continue as a going concern. Without realization of additional capital, it would be unlikely for the Company to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. Management is currently in the process of seeking additional funding, renegotiating the terms of its debt and expanding sales to achieve positive operating cash flows. However, there can be no assurances that management will succeed in its efforts to obtain additional funding or generate sufficient cash flows from operations that will sustain its operations. The Company has developed new products, has developed a sales team and is vigorously pursuing new business. Management is also working with financiers to raise additional capital. GENERAL Following the successful merger between Pocket Pass and Secure Sign (October 1, 2003), the name of the company was changed to SVC Financial Services and offices were established in the heart of California's Silicon Valley. SVC Financial believes that there is a significant opportunity in the payment processing/transaction space for a vertically integrated services provider that is able to offer value added customer facing services and aggressive pricing. Designed specifically to meet the needs of the millions of customers and merchants that make up the worldwide transaction market, SVC Financial intends to support every possible facet and stage of the payment processing/transaction experience, thus becoming an indispensable resource and partner to the ISO marketing groups, corporate customers, merchants and ultimately the consumer themselves. In 2003 SVC started to look at the transaction space, with a focus on the Internet transactions business (debit cards/electronic checks/ACH/contactless transactions); what came out of that review was that the transaction area was deeply flawed. It is price sensitive to an extraordinary extent, leading to a very high level of customer churn. As a result of the customer turnover there is no customer loyalty, customers will change transaction processor for a % of a %. There are significant security issues (ID theft and chargebacks), and no fully vertically integrated solution available. In short, the transaction space has become a commodity. However, even with all of these issues the transaction space is absolutely necessary for the Internet to function as a business/retail channel. Last year US Debit transactions (on the Internet) exceeded 15 Billion dollars and are estimated to exceed 25 Billion dollars by the end of 2005. SVC determined that an integrated approach could be very attractive to large scale customers and debit card issuers. This new approach needed to be based on a strategy of creating value added customer facing software applications that offer unique user services plus very aggressive transaction processing pricing. At the core of SVCs product offering is a proprietary Stored Value Card (Debit Card) strategy. Analysts predict that stored value cards are going to change the way people do business in the United States (
